Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 37-55 on 12/18/20 is acknowledged.  Claims 37-55 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/20, 4/19/21, 6/7/21, 7/2/21, 1/4/22 and 11/8/22 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mixing microchannel, mixer outlet, inlet, outlet, first leg channel, second leg channel, first solution reservoir, second solution reservoir, and nanoparticle solution microchannel (claim 37); neck region at a neck angle of 0 to 180 degrees (claim 49); the DVBM further comprises . . . a second toroid (claim 50) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first continuous flow fluid driver configured to continuously drive the first solution, and a second continuous flow fluid driver configured to continuously drive the second solution in claim 37; and a third continuous flow fluid driver configured to continuously drive a dilution solution (claim 43). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37-40 are rejected because it is unclear whether the following terms e.g., first solution, second solution, nanoparticle solution, mixer outlet, first solution reservoir, and second solution reservoir are positively claimed.  Because the terms are claimed after the intended use term, “configured to”, the terms will be given the appropriate weight and interpreted as intended use and/or functional terms.  
Claims 37, 50 and 51 are rejected because it is unclear how the first impedance and second impedance structurally further define the claimed first mixer; and how the third impedance and fourth impedance structurally further define the claimed second toroid.  Is the claimed impedance a structural limitation? Because the plain meaning of impedance includes an electric circuit, and applicant’s specification and claims do not appear to recite and/or claim any structural limitations associated with an electrical circuit, the claimed “impedance” term is unclear. 
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the inlet, outlet, first leg channel, and second leg channel of the DVBM, and the first and second inlet microchannels, mixing microchannel, and the mixer outlet of the first mixer.  Because applicant claims the first mixer is the DVBM, it is unclear how all these claimed limitations refer to different structural features of the same DVBM (or first mixer).  
Claim 41 is rejected because it is unclear how the claim further defines the claimed microfluidic chip.  For examination purposes, the claim will be given the appropriate weight and interpreted as intended use and/or functional claim.  
Claim 42 is rejected because it is unclear how the “chip outlet” is structurally part of each mixer.  
Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the plurality of mixers and the first mixer.  Are they structurally connected to each other? How are they structurally connected to each other? 
Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the disposable fluidic path and the claimed elements of claim 1.  Is the fluidic path structurally part of the microfluidic chip? How is the fluidic path structurally connected to the microfluidic chip and/or other elements of the system? 
Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the mixing microchannel and mixer outlet, and the neck region.
Claims 37, 50 and 54 are rejected because the scope of the claims is unclear in light of the claimed second toroid. Because applicant claims the DVBM in claim 37 is the claimed first mixer, then is applicant claiming the first mixer comprises two toroids, a first and second toroid?  How are the two toroids structurally connected to each other? 
Claim 52 is rejected because it is unclear whether the first mixer (from claim 37) refers to the mixing pair? How is the mixing pair structurally connected to each other?
Claim Interpretation of the pending claims
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-42, 44-45 and 47-55 are rejected under 35 U.S.C. 103 as being unpatentable over Sklar et al. (“Sklar,” US Pub. No. 2003/0040105, cited in IDS) in view of Moore (US 3927868, cited in IDS) and O’Connor et al. (“O’Connor,” US Pub. No. 2002/0187074, cited in IDS).
As to claim 37, Sklar discloses a system for continuous flow operation of a microfluidic chip (a microfluidic mixing apparatus that allows continuous-flow of a microfluidic system (chip); paragraphs [0011], [0072], [0074]), the system comprising: (1) a microfluidic chip (a microfluidic system 100 (chip); figure 1; paragraphs [0011], [0079]), comprising: (a) a first inlet configured to receive a first solution (a port 104 (first inlet) for receiving a plurality of reagent samples 112 from a plurality of respective source wells 108; figure 1; paragraphs [0011], [0079]); (b) a second inlet configured to receive a second solution (a tube 126 (second inlet) picks up particles 124 from reservoir 122; figure 1; paragraphs [0011], [0079]); and (c) a first mixer (a T-junction 118 where mixing of particles 124 and reagent sample 112 takes place; figure 1; paragraphs [0011], [0079]), comprising: (i) a first inlet microchannel configured to receive the first solution from the first inlet (a first inlet port 120 for receiving the reagent samples 112; paragraphs [0011], [0079]); (ii) a second inlet microchannel configured to receive the second solution from the second inlet (a second inlet port 128 for receiving the particles 124; paragraphs [0011], [0079]); and (iii) a mixing microchannel configured to mix the first solution and the second solution to provide a nanoparticle solution at a mixer outlet (the T-junction 118 includes a reaction zone (mixing microchannel) for forcing mixing between the particles 124 and reagent sample 112 to thereby form a nanoparticle reaction product stream at an outlet; paragraphs [0009], [0011], [0079]); and (d) a chip outlet in fluid communication with the mixer outlet through a nanoparticle solution microchannel (the reaction product is driven through an outlet port 134 of the T-junction 118; paragraphs [0011], [0079]); (2) a first continuous flow fluid driver configured to continuously drive the first solution from a first solution reservoir into the first inlet of the microfluidic chip (a peristaltic pump 114 continuously forces reagent sample 112 through a tube 116 to the T-junction 118 at an inlet port 120; paragraphs [0011], [0046], [0079]); (3) a second continuous flow fluid driver configured to continuously drive the second solution from a second solution reservoir into the second inlet of the microfluidic chip (the peristaltic pump 114 continuously forces particles124 through tube 126 to the T-junction 118 at inlet port 128; paragraphs [0011], [0046], [0079]); and (4) a system outlet in fluid communication with the chip outlet, wherein the system outlet is configured to output the nanoparticle solution (the reaction product is driven through an outlet port 134 of T-junction 118 and into an outlet reaction product tube 136 (system outlet), which carries the samples mixed in T-junction 118 through an interrogation point 138; paragraphs [0011], [0079]).  See e.g., [0044] et seq.
Regarding claim 37, while Sklar discloses different types of mixers, Sklar does not specifically disclose a Dean vortex bifurcating mixer (DVBM).  Moore discloses a plurality of mixers, each mixer comprises an inlet (in figs. 1-6, inlet is the intersection point before two leg channels diverge of one toroid), an outlet (in figs. 1-6, outlet is the opposite end of the one toroid where two leg channels converge), and two leg channels (in figs. 1-6, two sides of the one toroid, flow passages F and F’) that define a circumference of a toroid between the inlet and outlet, wherein the two leg channels diverge upstream of the toroid and converge downstream of the toroid (see figs. 1-6).   The Office takes the position that Moore discloses a Dean vortex bifurcating mixer (DVBM) because Moore discloses the claimed features relating to the claimed DVBM.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include Moore’s DVBM because it would beneficial to use an inexpensive mixer which automatically meters the flow rate and velocity of the components being mixed thereby to insure proper mixing of the components in proper proportion (e.g., Moore, col. 1, lines 50-68).  
Furthermore, regarding claim 37, the modified Sklar does not specifically disclose the two leg channels having two different impedances.  Moore discloses in col. 3, line 57 et seq., it may be desirable to force air under pressure through flow passages F and F' while heat-seals 5, 5' and 9 are made to insure that the portions of plastic film constituting the inlets I, I', flow paths and outlet O remain separated from one another and form the flow path with a desired cross-sectional shape, and further discloses in fig. 6, for example, a mixer have different proportions (see e.g., col. 2, lines 62-65; col. 6, line 14 et seq.).  O’Connor discloses the impedance of each channel is varied in a pre-determined ratio by varying the length of each channel with respect to the length of the other channels. Of course, similar impedance variation can be provided by otherwise varying the volume and/or geometry of the channel in e.g., [0096] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have channels with different impedances because it would allow the microfluidic streams to be mixed in various proportions (e.g., [0096] of O’Connor).  
As to claims 38-40, see e.g., [0055] et seq. of Sklar.  
As to claim 41, for examination purposes, the Office will give the claim the appropriate weight and interpret the claim as an intended use and/or functional claim.  
As to claims 42 and 44, see e.g., figs. 1-2 of Moore.  For motivation statement, see above.
As to claim 45, see col. 2, lines 9-21 of Moore.  For motivation statement, see above.
As to claim 47, because Sklar in view of Moore disclose the same device described in the specification for carrying out the claimed method, it would be obvious to a person of ordinary skill in the art that the modified device of Sklar will perform the claimed process steps.  
As to claims 48 and 49, Moore discloses a plurality of mixers and each mixer is joined by a neck region at a neck angle of 0 to 180 degrees (e.g., see figs. 1-6 of Moore).  For motivation statement, see above.
As to claims 50-55, Moore discloses a second toroid with an inlet and outlet, as shown in fig. 1-6, and having flow passages with a desired cross-sectional shape and/or different proportions (see e.g., col. 2, line 62 et seq.).  O’Connor discloses that the impedance of each channel is varied in a pre-determined ratio by varying the length of each channel with respect to the length of the other channels. Of course, similar impedance variation can be provided by otherwise varying the volume and/or geometry of the channel in e.g., [0096] et seq.  For motivation statements, see above.  
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sklar, in view of Moore and O’Connor, as applied to claim 37 above, and further in view of Joyce et al. (“Joyce,” WO 2008/039209, cited in IDS).
See Sklar, Moore, and O’Connor above. 
The modified Sklar does not specifically disclose the dilution element.  Joyce discloses a dilution element (a microfluidic serial dilution circuit; paragraph [0024]), wherein the dilution element comprises: a continuous flow fluid driver, configured to continuously drive a dilution solution from a dilution solution reservoir into the system (continuous pumping (a continuous flow fluid driver) of a carryover fluid sample (dilution solution) from an access channel (reservoir); abstract; paragraph [0019]), via a dilution channel, in between the chip outlet and the system outlet (the mixing loop (dilution channel) provides for mixing the carryover fluid sample with other fluid in the loop, wherein a pair of access channels provide fluidic access on either end of the carryover portion of the loop (in between the chip outlet and the system outlet); abstract).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a dilution element, wherein the dilution element comprises: a third continuous flow fluid driver, configured to continuously drive a dilution solution from a dilution solution reservoir into the system, via a dilution channel, in between the chip outlet and the system outlet, as previously disclosed by Joyce, because Joyce discloses a microfluidic mixing loop that can be coupled to either end of a pair of access channels to provide fluidic access on either end of the carryover portion of the loop (Joyce; abstract), and a combination of these references would have resulted in the use of a superior mixer configuration to dilute solutions to the ideal ratios.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Sklar, in view of Moore and O’Connor, as applied to claim 37 above, and further in view of Durack (US Pub. No. 2011/0003325, cited in IDS).
See Sklar, Moore, and O’Connor above. 
The modified Sklar does not specifically disclose a sterile package.
Durack discloses a sterile package in e.g., [0054] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the sterile package because it would allow the system to include additional beneficial uses, which include the storage, preservation, and transport of the microfluidic chip (e.g., [0054] of Durack). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



12/3/2022